     Case 2:18-cv-01280-JAD-GWF Document 34 Filed 11/02/18 Page 1 of 4



 1   Daniel P. Struck
     Arizona Bar No. 012377
 2   (admitted pro hac vice)
     Jacob B. Lee
 3   Nevada Bar No. 012428
     Ashlee B. Hesman
 4   Nevada Bar No. 012740
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 5   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 6   Telephone: (480) 420-1600
     dstruck@strucklove.com
 7   jlee@strucklove.com
     ahesman@strucklove.com
 8
     Gina G. Winspear
 9   Nevada Bar No. 005552
     DENNETT WINSPEAR, LLP
10   3301 North Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
11   Telephone: (702) 839-1100
     gwinspear@dennettwinspear.com
12
     Attorneys for Defendant CoreCivic, Inc.
13
                                     UNITED STATES DISTRICT COURT
14
                                         DISTRICT OF NEVADA
15
     Kathleen Bliss, on behalf of herself, the             Case No. 2:18-cv-01280-JAD-GWF
16   Proposed Nationwide Rule 23 Class, and the
     Proposed Nevada Subclass,
17                                                       STIPULATION TO EXTEND TIME TO
                        Plaintiff,                          FILE REPLY IN SUPPORT OF
18                                                         MOTION TO DISMISS AMENDED
     v.                                                            COMPLAINT
19
     CoreCivic, Inc.,                                                (First Request)
20
                        Defendant.                                    ECF No. 34
21

22           Plaintiff, Kathleen Bliss (“Plaintiff”), and Defendant, CoreCivic, Inc. (“CoreCivic”),

23   through counsel, stipulate pursuant to LR IA 6-1 and LR 7-1 to extend the time for CoreCivic to

24   submit its Reply in Support of Motion to Dismiss Amended Complaint (“Reply”). CoreCivic filed

25   its Motion to Dismiss Amended Complaint on October 12, 2018. (Doc. 26.) Plaintiff filed her

26   Response in Opposition to Defendant’s Motion to Dismiss Amended Complaint on October 26,

27   2018. (Doc. 29.) Pursuant to LR 7-2(b), CoreCivic’s Reply is currently due on or before November

28   2, 2018. The parties stipulate and agree that CoreCivic may have up to and including November

                                                   -1-
     Case 2:18-cv-01280-JAD-GWF Document 34 Filed 11/02/18 Page 2 of 4



 1   12, 2018 to file its Reply. The additional time is necessary due to deadlines in other matters counsel
 2   for CoreCivic is handling. This is the first stipulation for extension of time to file the Reply in
 3   Support of Motion to Dismiss Amended Complaint.
 4          DATED this 2nd day of November, 2018.
 5                                                STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 6                                                By /s/ Jacob B. Lee
                                                     Daniel P. Struck
 7                                                   Jacob B. Lee
                                                     Ashlee B. Hesman
 8                                                   3100 West Ray Road, Suite 300
                                                     Chandler, AZ 85226
 9                                                   dstruck@strucklove.com
                                                     jlee@strucklove.com
10                                                   ahesman@strucklove.com
11                                                     Gina G. Winspear
                                                       DENNETT WINSPEAR
12                                                     3301 North Buffalo Dr., Suite 195
                                                       Las Vegas, NV 89129
13                                                     gwinspear@dennettwinspear.com
14                                                    Attorneys for Defendant CoreCivic, Inc.
15

16      IT IS SO ORDERED.

17

18                                           _________________________________
                                                     ________  ____________________
                                                                                  _ _
                                             U.S. District  JJudge
                                                      rictt Ju  dgge JeJJennifer
                                                                          nnnif    A.. Dorsey
                                                                              i er A
19
                                             Dated: November
                                                      ovember 55, 20188
20

21

22

23

24

25

26

27

28

                                                       -2-
